 37 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDDON WOOTEN' AND MARCUS TURNER, CO-PARTNERS,Doing BusinessAs WOOTEN AND TURNER COAL COM-PANYandEBERT SIZEMORE, PEARL GIBSON, RUFUSJONES, CLAY GIBSON, WOODROW GIBSON AND RICHARDSIZEMORE.CaseNo. 9-CA-509. June 8, 1953DECISION AND ORDEROn April 2, 1953, Trial Examiner Arthur Leff issued hisIntermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging incertain unfair labor practices within the meaning of Section 8(a) (1) and (3) of the Act, and recommending that theycease anddesist therefrom and, take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondents had notengaged in certain other alleged unfair labor practices, andrecommended dismissal of these allegations. Thereafter, theGeneral Counsel filed exceptions to the Intermediate Report anda supporting brief. The Respondents filed a brief in support ofthe Trial Examiner's recommendations that certain allegationsof the complaint be dismissed; they did not except to the TrialExaminer's findings of 8 (a) (1) and (3) violations of the Act.The Board: has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted. The rulings areherebyaffirmed. The Board hasconsidered the Intermediate Report, the exceptions and thebriefs, and the entire record in this case, and hereby adoptsthe Trial Examiner's findings, conclusions,and recommenda-tions.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board herebyordersthat the Re-spondents,Don Wooten and Marcus Turner,co-partners,doing business as Wooten and Turner Coal Company, theiragents,successors,and assigns,shall:1.Cease and desist from:(a) Discouragingmembership inanylabor organization ofits employees by discriminatorily discharging employees ordenying themreinstatementor reemployment, or by dis-criminating in any other manner in regard to their hire ortenure of employment, or any term or condition of employ-ment.(b) Discharging employees for engaging in protected con-certed activity,interrogating employees or job applicantsabout theirmembership in any labor organization,advising1The Motion and Answer show this Respondent's signature as Don Wooton.2 Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated its powersin connection with this case to a three-member panel [Members Houston,Styles,and Peter-son].105 NLRB No, 52. WOOTEN AND TURNERCOALCOMPANY377employeesthatthey would not hire or retain in their employmembersof anylabor organization,or in any other mannerinterfering with, restraining,or, coercing their employees inthe exerciseof theright to self-organization,to form, join, orassist labor organizations,to bargain collectively throughrepresentatives of their own choosing,to engage in concertedactivities for the purposes of collective bargaining or othermutual aid or protection,or to refrainfromany and all of suchactivities except to the extentthatsuch rightmay beaffectedby an agreement requiring membership in a labor organizationas a condition of employment,as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policiesof the Act:(a) Offer to George Asher immediate andfullreinstatementto his former or a substantially equivalent position withoutprejudice to his seniority or other rights and privileges andmake him whole in the manner set forth in the IntermediateReport in the section entitled"The Remedy."(b) Upon request,make available to the Board or its agents,forexamination and copying,allpayrollrecords, social-securitypayment records,timecards,personnel records andreports, and all other records necessary to analyze the amountof back paydue under the terms of this Order.(c) Post at their mine copies of the notice attached to theIntermediateReport and marked"Appendix A."5Copies ofsuch notice,to be furnished by the Regional Director for theNinth Region,shall, after beingduly,signed by one of the Re-spondents'partners,be posted by the Respondents immediatelyupon receipt thereof,in conspicuous places,including all placeswhere notices to employees are customarily posted. Reasonablesteps shall be taken by the Respondents to insure that saidnotices are not altered,defaced,or coveredby any othermaterial.(d) NotifytheRegional Director for the Ninth Region, inwriting, within ten (10)days from thedate of thisOrder, whatsteps the Respondents have takento comply herewith.IT IS FURTHER ORDERED thatthe complaint, insofar as itallegesthat the Respondentsillegallydischarged ArthurSizemore, Richard Sizemore,Ebert Sizemore,Pearl Gibson,Kelly Gibson, Rufus Jones,ClayGibson,Woodrow Gibson, andCharlie Collins;and allegesthat theRespondentsillegallyrefused toreemploy Clay Gibson, be, and it herebyis, dis-missed.3 This notice, howeVer, shall be, and it hereby is, amended by striking from the first para-graph thereof the words "The Recommendations of a TrialExaminer"and substituting in lieuthereof the words "A Decision and Order." In the event that this Order is enforced by a decreeof a United States Court of Appeals, there shall be substituted for the words "Pursuant to aDecision and Order" the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an order." 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed by Ebert Sizemore, Rufus Jones, Clay Gibson, Woodrow Gibson,Pearl Gibson, and Richard Sizemore, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Ninth Region (Cincinnati, Ohio), issued his complaint,dated December 3, 1952, against the Respondent,Don Wooton and Marcus Turner, co-partnersdoing business as Wooton and Turner CoalCompany, alleging that the Respondents had engagedin and were engaging in unfair labor practices affecting commerce within the meaning of Sec-tion 8(a) (1) and(3) and Section 2(6) and(7) of the National Labor Relations Act, 61 Stat. 136,herein called the Act.Withrespect to the unfair labor practices,the complaint alleged in substance,and the Re-spondents in their answer denied, that the Respondents(1) in violation of Section 8 (a) (1)interrogated employees as to their membership in the United Mine Workers of America,herein called the Union, advised employees that it would not hire or use union men, threatenedto discharge employees because of their union membership, and (2)in violation of Section 8 (a)(1) and(3) discharged on or about thedates indicated after their respective names,and there-after refused to reinstate,the employees named below because of their union membershipand activity:Arthur SizemoreOctober17,1951Richard SizemoreOctober25,1951Ebert SizemoreOctober25,1951Pearl GibsonOctober25,1951Kelly GibsonOctober25,1951Rufus JonesOctober25,1951Clay GibsonOctober25,1951Woodrow GibsonOctober25,1951Charlie CollinsJanuary16,1952George AsherFebruary 27,1952Pursuant to notice a hearing was held at Hazard, Kentucky, between January 12 and 15,1953, before Arthur Leff, the undersigned Trial Examiner, duly designated by the Chief TrialExaminer.The General Counsel and the Respondents were represented by counsel and par-ticipated in the hearing.Fullopportunitytobe heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.At the opening of thehearing a motion by the Respondents, to transfer the place of hearing to Hyden, Kentucky, wasdenied. The General Counsel at the close of his case moved to dismiss all allegations of thecomplaint relating specifically to Arthur Sizemore and Richard Sizemore. The motion wasgranted. At the same time, the General Counsel moved, and was granted leave over the ob-jection of the Respondents,to amend his complaint by adding thereto an additional paragraphalleging in substance that in August 1952 the Respondents,in violation of Section 8 (a) (4) oftheAct, refused to rehire Clay Gibson because he had filed unfair labor practice chargesagainst them. The Respondents then moved to dismiss all allegations of the complaint forfailure to make out a prima facie case. The motion was denied. After all evidence was in, theGeneral Counsel moved further to amend the complaint, to conform to the proof, by the addi-tion of a new paragraph alleging that Charlie Collins --who in the original complaint was allegedto have been-discharged onJanuary 26, 1952, because of membership in and activity on behalf ofthe Union- -was on the same date, and in alleged violation of the same sections of the Act,discharged because he engaged in concerted protected activity and acted as spokesman for agroup of the Respondents'employees who were engaging in such activity.Ruling was reservedon the motion.The motion is now granted.At the end of the entire case, the Respondentsmoved to dismiss all allegations of the complaint for insufficiency of proof. That motion, onwhich ruling was reserved at the hearing, is now disposed of in accordance with the findingsof fact and conclusions of law made below. Opportunity was afforded all parties to argueorally upon the record, and to file briefs and proposed findings and conclusions. After thehearing, briefs were filed by the General Counsel and the Respondents.Upon the entire record in the case and from my observation of the witnesses, I make thefollowing: WOOTEN AND TURNER COAL COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS379The Respondents, Don Wooton and Marcus Turner, co-partners doing business as Wootonand Turner Coal Company, are engaged in the business of mining, producing, and selling coal,with their principal office and place of business at Hyden, Kentucky. The Respondents' annualsales exceed $50.000. The sales are made within the State of Kentucky to brokers, each ofwhom annually sells coal of a value in excess of $25,000 for direct shipment to persons lo-cated outside the State of Kentucky. It is found that the Respondentsare engagedin businessaffecting commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe UnitedMine Workers of America is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe Respondents' mine is located in Leslie County which together with the adjacent ClayCounty comprises the only unorganized coal producing field in the State of Kentucky. Forsome time the Unionhassought unsuccessfullytoorganize the mines in that field. Such organi-zation has been opposed by the operators in the area, according to the Respondents' brief,because the absence of railroads and the need of truck transportation makes it impossible to"mine and sell the coal with a profit and pay the Union scale." There is some evidence in therecord suggesting that the local brokers to or through whom sales are made impose pressureupon the operators to have them maintain their mines on a nonunion basis.B.The alleged discriminatory discharge of six night-shiftemployees on October 25, 1951The Respondents began working their present mine about October 1, 1951. At the beginningwork consisted largely of developing the mine opening. Although most of the work was done inthe day, some of the cutting, drilling, and shooting, as well as the setting of timber and layingof track, was turned into a night operation. Arthur Sizemore, the machine cutter, doubled onday and night work. Henry and Rob Holland, father and son, were hired on October 11 to workat night in conjunction with Arthur Sizemore shooting and drilling coal. Neither of them weremembers of the Union. After the mine had been developed a distance of some 75 feet, theRespondents decided to put on a regular night-shift crew. On October 15 the RespondentWooton contacted Birchell Sizemore and his son, Ebert, both of whom had worked for Wootonbefore at another mute, and arranged to have Birchell take charge of the night-shift operations,and to have Ebert come to work on that shift as the motorman. Birchell Sizemore began workthat night and Ebert Sizemore the following night. Birchell Sizemore brought with him thefirst night Kelly Gibson and Woodrow Gibson, and the next night, in addition, Clay Gibson,Pearl Gibson, and Rufus Jones. The four Gibsons and Jones were hired as coal loaders.1 They,as well as Ebert Sizemore, testified that they had joined the Union not long before they werehired and were members at the time. None of them appears to have been active in the Union;indeed, their own testimony discloses that at least until after they were terminated, they hadnever so much as attended a union meeting. Birchell and Ebert Sizemore, the four Gibsons,and Jones continued in the employ of the Respondents through the night of October 25, 1951.The following day, the Respondents discontinued its operation of the night shift According tothe testimony of the complainants inthis group, they were told by Wooton at that time that thereiThe testimony is in conflict as to the manner in which the hiring was done. The Respond-ents, according to their testimony, left the hiring of the night crew to Birchell Sizemore, in-structing him only as to the number of men required According to then, Birchell Sizemoreput on more than the number stipulated The members of the night crew testified, on theother hand, that they were hired directly by the Respondents. While I believe that BirchellRespondents immediately entered the names of all on its payroll that the Respondents werenot only at once made aware of the number hired but also approved that number 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be no more work for them because there was not enough room in themine to work theBirchell Sizemore crew. A day or so later the two Hollandsweregiven work on the day shift.Those in the Birchell Sizemore crew, however, were never reemployed. Night-shift operationsremained entirely suspended until November 5, 1951. They were then resumed, but on adifferent basis. The Respondents made a contract arrangement with Roe Collins under whichCollins agreed to take over the night shift, hire his own crew, and perform all necessarywork, and the Respondents agreed to pay Collins a fixed amount for each ton of coal produced.The night-shift operations continued on a contract basis until November 21, 1951. At thattime, the Respondents terminated their contract arrangement withRoe Collins and placed himand his night crew on their payroll as hourly paid employees.The General Counsel contends that the Respondents were motivated to suspend the night-shift operation on October 25 by a desire to get rid of Ebert Sizemore, Pearl Gibson, KellyGibson, Clay Gibson, Woodrow Gibson, and Rufus Jones because of their membership in theUnion.2 With that contention the Respondents take issue. They deny that the union member-ship of the employees on the Birchell Sizemore crew had anything to do with the action taken.and insist that the layoff of the night shift was prompted entirely by economic considerations,more particularly by the fact that the night-shift operations under Birchell Sizemore hadproved unprofitable because there were too many menandtoo large a payroll for the amountof work produced.To support his own contention and to refute the Respondents' defense, the General Counselrelies largely upon circumstantial evidence. He stresses principally the fact that the 6 com-plainants, all union members, were finally severed, while the 2 Hollands,not union members,were given day-shift employment. He takes issue with the Respondents' assertion that therewas not enough room in the mine at that time for the efficient and economic operation of acrew as large as that employed under Birchell Sizemore. He points in that connection to thefact that the Respondents' day-shift payroll at the time numbered as many or more. He arguesthat the Respondents, if they considered the number on their night-shift payroll too many,could have reduced the number instead of eliminating the shift altogether. He maintains thatthe Respondents could have allowed, but did not, the Birchell Sizemoregroup an opportunitytowork the night shift on a contract basis if they considered that form of operation moredesirable. And he implies that the contract arrangement made with Roe Collins, and con-tinued for the brief period of but slightly more than 2 weeks, was designedas a camouflageto cover up illegal discrimination in the mass layoff. Apart from the circumstantialmatter towhich he points, the General Counsel would rest a finding of unlawful motivationupon state-ments attributed to Wooton by two of his witnesses--Roe Collins and Charlie Collins. RoeCollins, who took over the night shift on a contract basis,testifiedthat whilenegotiating thearrangements under which he was to handle the night work on contract,? Wooton told him,referring to the night shift, that"theyweren't doing nogood" and expressedthe belief that"they had worked something up on him" and that "every one [of them] hadjoined theUnion onhim, and was trying to break him, and wouldn't work." Charlie Collins, who atthe time of thelayoff in question was employed on the day shift, testified that shortly before the layoff oc-curred Wooton told him he was going to lay off the night shift because he "believed every one ofthem belonged to the Union" and "he was afraid they were going to work up something onhim, might break him, or cause him some trouble some way."A major difficulty with the case the General Counsel would build is thatit is foundedlargely upon factual premises and inferences the record does not support. Thus, forexample,the greater number of employees on the day shift does not, as the General Counselsuggests,tend to discredit the Respondents' assertion that there were too manyemployees on the nightshift for the room available. That point. I find, has been satisfactorilyexplained by evidenceshowing that daytime work called for more operations, some outsidethe mine, and that.besides, greater efficiency was insured on that shift throughdirect management supervision.Thus, too, I do not think that the brief period during which the Roe Collins crewwas allowedto remain on a contract basis tends to support an inference that the temporaryconversion ofthe night shift from hourly paid work tocontract work was designed as a coverfor the claimedillegal discrimination. As found below, the same contract arrangement was offered to theBirchell Sizemore crew. And the conversion to hourly paid work is reasonablyexplained by theRespondents' testimony that they had determined on the basis of their brief experience thatthe contract work, though otherwise profitable, resulted in inefficient performanceof other2It would appear that Birchell Sizemore, the leader of thisgroup, was not included amongthose named in the complaint because of the supervisory status he occupied.3The record indicates that the negotiations with Roe Collins had their inception while theBirchell Sizemore crew was still at work. WOOTEN AND TURNERCOALCOMPANY381necessary work, such as timbering, which the contract crew was required but neglected fullyto perform'because it did not directly add to the amount of their compensation.More fatal tothe General Counsel'shypothesis is that the record does establish an attempt by the Re-spondents to correct the asserted uneconomic operations of its night shift in a manner thatwould have permitted at least a substantial portion of the men on the Birchell Sizemore crewto remain at work--an attempt that failed of success only because of resistance from themembers of that crew. This is reflected by the following:1.Both Wooton and Turner testified that on a number of occasions before discontinuance ofthe night operation supervised by Birchell Sizemore,the last occasion being on the same daythe men were notified that there would be no more work on the shift, the Respondents offeredto negotiate with Birchell Sizemore a contract arrangement similar to that which they ulti-mately negotiated with Roe Collins,and that this was declined by Bitchell Sizemore on behalfof his group. Their testimony in this respect is credited. Although the complainant witnessestestified that no such arrangement was proposed to them,I am satisfied,if only from the man-ner in which they responded to questioning on this subject,that they were in fact aware thatsuch a proposal was made to Birchell Sizemore on their behalf,and that in giving their testi-mony they were doing so with the mental reservation that what they themselves were notdirectly told they did not know and need not say. 41 think it significant in that connection thattheGeneral Counsel chose not to call Birchell Sizemore to testify on that point, though hewas present in the hearing room and available for that purpose. 52.Wooton and Turner further testified that about a day or two before the Birchell Sizemorenight shift was discontinued,they advised Birchell Sizemore that the labor expenditures forthe night shift were exceeding the return,and that if he were unwilling to take over the workon a contract basis,they would require him to layoff at least two men on his crew. Shortlythereafter Sizemore brought his entire crew out of the mine during working hours and ad-vised the Respondents that he was unwilling to lay off any of the men himself, and that Wootonwould have to assume the responsibility of effecting the layoff.Either on that or another oc-casion, Birchell Sizemore indicated to the Respondents that if any of the men were laid off allwould go. On the occasion of the walkout,according to Turner,the Respondents decided notto risk having all the men quit at that time.Wooton therefore informed Bircheil Sizemore thathe did not care to make the layoff selections himself, and with the approval of the Respondentsall in the Birchell Sizemore crew then returned to work. The foregoing facts testified to by theRespondents were not substantially controverted.The complainant witnesses admitted havingwalked out of the mine on the occasion in question.Their version differs from that of theRespondents only in that they say they understood the layoff request to have been for all intheir group except two,instead of for at least two as testified to by the Respondents. They alsodeny knowledge o what was said outside the mine in the conversation between Birchell Size-more and the Respondents.But since Birchell Sizemore was not called on to testify concerninghis conversation with the Respondents,the Respondents'account of what they said to BirchellSizemore stands on the record undenied.Under all the circumstances,I accept the testimonyof Wooton and Turner as substantially accurate, and find accordingly.3.According to Wooton and Turner,the Respondents finally determined that positive actionmust be taken to reduce the night-shift force. and Turner was designated to take that action.Turner testified that at the conclusion of the night shift on October 25--the last day the shiftworked--he called the men together,and. pointing to a number of them at random directedthose indicated not to return to work. Among the men to whom he pointed,according to histestimony, was Rob Holland,a nonunion man, and when Henry Holland stated that if Rob went,he might as welt be laid off too, Turner agreed and chose one of those in the Birchell Sizemoregroup for retention in his place. According to Turner,those in the Birchell Sizemore crewwho were not laid off Indicated on that occasion,as they had on others, that if any were laidoff all would quit.Itwas after that incident that the Respondents determined to shut down the4Thus, Ebert Sizemore,in response to a question as to whether it was not true that a con-tract arrangement had been offered the Birchell Sizemore group, answered,"No sir, absolutelythey didn'toffer me." Rufus Jones in response to a similar question testified,"No sir, wasn'tnever nothing said to me about it. If it was, I never heard it."Pearl Gibson answered, "Nosir, that was never named in any bunch that I heard" Woodrow Gibson answered,"No sir, Inever heard it named."5 The record reflects that Birchell Sizemore was present in the hearing room at the requestof the General Counsel during the presentation of the General Counsel's case.Although he wasthen excused,he was later subpenaed by the Respondents,though not presented as a witness.He appears to have been present in the hearing room and available to the General Counsel asa rebuttal witness at the end of the Respondents' case, 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDshift entirely until the work could be let out on a contract basis.Turner's account of whatoccurred on the last night of work was substantially corroborated by the testimony of Rob andHenry Holland. None of the complainants was called upon to contradict it. Turner's uncon-tradicted account, corroborated by the Hollands,is accepted.The offer made by the Respondents to allow the Birchell Sizemore group to continue on acontract basis, the efforts made by them to have the night shift continue work on the old basisexcept with a reduced force, and the original selection for layoff of one of the Hollands, anonunion employee,are all circumstances clearly inconsistent with the General Counsel'shypothesis that the Respondents were determined to rid themselves of the Birchell Sizemorecrew because of their membership in theUnion If,then, a finding of illegal motivation is to besupported at all, it must rest upon the statements attributed to Wooton by Roe Collins andCharlie Collins,as set out above, and it is to a consideration of these statements that we nowturn.Roe Collins impressed me as a forthright witness.His account of what Wooton told him wasnot denied,and is believed.But Roe Collins'account, while it does show a belief on Wooton'spart that the night-shiftmen were union members, does not support a finding that Wooton wasdetermined to get rid of them for that reason.Roe Collins'testimony accepted at face valueproves only that Wooton's determination to make a change was founded upon his belief thatthemen on the night shift would not work and were not performing their jobs well. This wasa legitimate cause for discharge,and it was not rendered less so because Wooton in his ownmind associated the employees' unwillingness to work with their union membership.It is true that Charlie Collins' testimony, if accepted, would indicate that the Respondentswere concerned basically with the union membership of the employees on the night shift. ButCharlie Collins' testimony, unlike that of Roe's, was emphatically denied by Wooton. What ismore, Wooton's denial was corroborated by Sam Abner, an employee who Charlie Collinstestified was present with him when Wooton is supposed to have made the statement. Exceptfor one important variance, Charlie Collins' testimonybearsa striking resemblance to thatof his father, Roe. I am inclined to the view that with the lapse of time and merger of incidentsin his memory, Charlie Collins may have confused what he knew of his own knowledge withwhat he heard from his father. If the Respondents were bent upon camouflaging discrimina-tory conduct in the carefully planned and intricate manner the General Counsel would ascribeto them, I find it difficult to believe that Wooton would have blurted out to Charlie Collins aconfession of guilt. For these reasons, and because the surrounding circumstances do notsquare with a findingof discrimination, I rejectCharlie Collins' testimony and accept Wooton'scorroborated denial.On all the evidence, I conclude and find that the General Counsel has failed to sustain hisburden on the allegation of the complaint relating to discrimination against Ebert Sizemore,Pearl Gibson, Kelly Gibson, Rufus Jones, Clay Gibson, and Woodrow Gibson. Accordingly, Ishall recommend the dismissal of such allegations.C.The allegedrefusal to rehireClay GibsonIt has already been noted that the General Counsel at the conclusion of his case moved forand was granted leave to amend his complaint to allege that in August 1952 the Respondents,in violation of Section 8 (a) (4), refused to rehire Clay Gibson because he had filed unfairlabor practice charges against them. Previously, Clay Gibson had testified that in August 1952,in the town of Hyden, he approached Wooton, who was seated in his car outside a restaurant,and asked him for a job. Wooton, according to Clay Gibson, replied that he needed men but atthe same time added, "Every one of you fellows is Jawing me for back pay. You know I don'tneed no such men as that." The charge in this proceeding had been filed in February 1952, andas there was not other litigation involving back pay pending, it is fair to conclude that if Wootonmade this statement he was predicating his refusal of employment upon that unfair laborpractice charge. Wooton, when he took the stand, testified that Clay Gibson never asked himfor a job since the layoff of the Birchell Sizemore crew. He was, moreover, most emphatic inhis insistance that Clay Gibson lied in attributing to him the statement quoted above.The only issue here is that of the comparative credibility of Clay Gibson and'Wooton. I con-fess I find it one not easy to resolve. However, on the basis of my consideration of all rele-vant factors and on the strength of the sum total of the impressions I formed, my4inclinationis to believe Wooton's testimony that he did not refuse Clay Gibson a job, at lr;ast for thereason assigned. I have taken into account the points stressed by the General Counsel, thatit is unlikely that Clay Gibson, a person unlettered in the law would have fabricated a legalclaim of this sort, and that Wooton, who had been served a copy of the charge containing aspecific request for back pay, might quite understandably, if asked for a job, have given the WOOTEN AND TURNER COAL COMPANY383answerattributed to him. However, there are offsetting considerations by which I ammoreimpressed.Wooton's testimony on this particular point, unlike that on others where I thoughthis veracity in doubt, seemed to me to carry the stamp of positive conviction. Though ClayGibson was undoubtedly unschooled in the law, I think a similar question asked of a previouswitnessand colloquy of counsel that followed it might have given him a clue to what was in-volved. I regard it as significant, too, though by no means conclusive in itself, that no Section8 (a) (4) allegation was contained in the original complaint,and that counsel for the GeneralCounsel, who, because he first asked the question, presumably interviewed Clay Gibson in ad-vance of the hearing about additional job applications he may have made, was concededly un-aware untilClay Gibson gave his testimony that a job had been denied Gibson for the reasonnow assigned. A final factor influencing my judgment is Clay Gibson's testimony that duringthe entire period from October 1951 to the hearing date, he never personally applied to anyonefor a job, except on the single occasion to which he testified. As this testimony, if accepted,wouldindicate that Clay Gibson was not actively seeking employment, it would serve to castdoubt on his assertion that he singled out Wooton for the only direct employment applicationhe made in many months.Of all the evidence, I find that the Section 8 (a) (4) allegation in the complaint has not beensustainedby credible evidence, and shall recommend its dismissal.D. The discharge of Charlie CollinsThe complaint as originally issued alleged that Charlie Collins was discharged in violationof Section 8 (a) (1) and (3) because of his union membership and activity. The General Counsel,beyond adducing evidence that Collins was a union member, made no effort to establish thatCollins was discharged for that reason. Instead the General Counsel sought to prove his caseon another theory, and at the conclusion of the hearing moved to amend his complaint to con-form to the evidence offered in support of that theory, by alleging that Collins was discharged"because he engaged in concerted activity and acted as the spokesman for a group of the Re-spondents' employees who were then and there engaged in such activity." As noted in thestatement of the case, the motion to amend, on which ruling was reserved at the hearing, hasnow been granted.6On the issue of this allegation the General Counsel called 1 witness--Charlie Collins--andthe Respondents 7--Turner and 6 employees: who were present when the incidents related belowoccurred. With regard to the details of what occurred, there is substantial conflict between thetestimony of Collins and 'Darner, and no clear agreement among the 6 others, either with eachother or with either of the 2 named. In resolving the conflicts I have considered the testimonyof all witnesses, and have taken into account, among other things, the interest, or lack of it,of the various witnesses in the outcome of the case, the reasonableness of the testimony ofeach with other testimony believed reliable, the extent to which the testimony of each wasimpaired on cross-examination, my estimate of the ability of the various witnesses to observeand report, and my overall impressions with regard to the candor of the various witnesseswhile testifying. While it is impossible to know with certainty exactly what occurred and in6 Although I consider the General Counsel remiss in not having presented the amendmentearlier,I am nevertheless fully satisfiedthat theRespondents were not actually surprised bythe amendment,or otherwise prejudiced in the presentation of their defense thereto on themerits. The original complainthad put theRespondents on notice that the circumstances ofCollins'discharge were to be litigatedwith the object ofdetermining whether the dischargeviolated the same sectionsof the Act as arereferred to in the amendment.From the GeneralCounsel's presentation of his evidence relatingto Collins,itwas clearthat hewas taking thepositionthat Collinswas illegally discharged for the reasons stated in the amendment Therecord reflectsthatthe Respondentsnot only wereaware of this,but acted on that premise inconductingtheircross-examination and in presenting their defense-- through seven witnessesby whomthe Respondent sought to prove thatCollinswas not in fact engaged in concertedactivity.By doingso, and byfailing to object at the hearing to the trial of that issue,the Re-spondentsnot only fullylitigated the issue,but impliedlyconsented to its consideration.Finally,and most important, counselfor theRespondents, although objecting to the amend-ment because of its untimeliness,concededwith commendablecandor that the evidenceoffered by him wouldhave been no different even if the amended matter had been originallyalleged.In the lightof all the circumstancesI thinkthe amendment is properly allowableSee rule15 (b), Rules ofCivil Procedure; Section 102 17 ofthe Board's Rules and Regulations;FortWayne CorrugatedPaperCo v. N L. R B., 111F. 2d 869(C. A. 7); Majestic MetalSpecialties, Inc., 92 NLRB 1854. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDprecisely what sequence, from a synthesis of such testimony as appears to me reasonableand credible, I believe, and I find, that the following substantially approximates the eventsleading to and surrounding the termination of Charlie Collins' employment: tAt the time of Collins' termination, the Respondents' coal loaders were working on a unitbasis, being paid at a specified rate for each coal car loaded. There was a shortage of carsin the mine and, as a result, the men frequently found themselves without cars to load forunusually long periods. This was a source of irritation to the men, as it required them towork longer hours to earn a day's pay. On the morning of Collins' termination, the coal loaders,while waiting at the mine station for their empty cars to be returned from the mouth of themine, dis.;ussed the situation among themselves and talked of going on strike to force cor-rection of their grievance. Collins was in the forefront in urging strike action. At least someof the men decided to strike for more money or more cars. Immediately upon the arrival ofa trip of empty cars from the mouth of the mine, Collins jumped into one car and employee"Little" Sam Abnert into another. Collins yelled to the others to "load in and let's go." Atthat point the Respondent Turner, who had comedown with the trip of cars, approached Collinsand asked him what the trouble was. Collins said the men were going out on strike for moremoney or more cars. Turner declared that there would be no more money, that those who didnot want to work could walk out, and that the others should get their cars and return to theirwork stations. At about this point, "Little" Sam Abner suffered a change of heart and decidedto get out of the car. Collins, however, was more persistent. He again called on the other coalloaders to "load in" and come out and strike, declaring they would be "chicken" iftheydidnot do so. Turning on Collins, Turner told him he had no right to urge the employeesto go outon strike if they did not want to go. Turner also told Collins that if he did not want to work heshould leave the mine and not to talk to the men to persuade them to go out on strike. At thesame time he directed Collins to get out of the car, stating that if Collins intended going tothe outside he would have to walkout and would not be carried out. Now Collins became angry.He informed Turner that he would not leave until he got ready, that no one could make him doanything he did not want to do. At that point Turner ordered Collins our of the mine with thewarning that he would get a warrant for Collins' arrest if Collins did not get off his propertyat once and leave the men alone.There was some more argument,and Collins finally left.The other employees returned to their jobs. 9On the basis of the foregoing findings of fact, I am unable to conclude that the Respondentscommitted an unfair labor practice in discharging Collins.I agree with the General Counselthat in urging his fellow employees to go out on strike for better working conditions. Collinswas engaged in a concerted activity normally protected by the Act. And, contrary to the Re-spondents'agreement,I do not think it matters that he had not been selected by the employeesto lead that activity. But I am unable to go along with the General Counsel's contention that"Collins was discharged on the spot by Respondent Turner because of his protected activityin leading the legitimate strike activity in question." Collins'testimony,if fully credited andread in isolation,might support that contention,but the record as a whole does not supportCollins' testimony.The findings made above may not substantiate the Respondents'positionthat Collins voluntarily chose to quit his employmr it rather than remain on his job. But theydo at leastreflect that Collins was not actually discharged until after he had resisted Turner'sinstruction to leave the premises if he did not want to return to work. Turner was clearlywithin his rights in ordering Collins,as he had the others,either to return to work or, if hewould engage in strike activity, to leave the premises for that purpose. Collins' insistence,notwithstanding a contrary instruction,upon remaining on the mine premises and pursuingstrike activity during working hours constituted an act of insubordination for which he couldlegitimately be discharged. Accordingly, I shall recommend that the allegations of the com-plaint with regard to Collins be dismissed.E.The discharge of George AsherGeorge Asher was employed by the Respondents about October 23, 1951, as a coal loaderworking at a carload rate. When interviewed for the job, Asher was asked by Wooton whetherhe was a member of the Union. }° At that time Asher disclaimed such membership. Actually,7 To the extent that testimony of any of the witnesses is clearly inconsistent with the findingsmade below, such testimony is rejected&So called to distinguish him from his uncle, "Big" Sam Abner, another employee.9Collins has not worked for the Respondent since The record shows that about a month orso later Collins applied to the Respondents for, and was refused, employment. It does not in-dicate the reason given him at the time. Nor does it indicate whether jobs were then available.JoWooten framed the question by asking whether he belonged to the "grocery line," an allu-sion that, it is found, Asher understood and Wooten intended to have reference to the Union. WOOTEN AND TURNER COALCOMPANY385however, Asher had joined the Union some weeks previously,and continued to remain an activeunion member throughout the period of his employment by the Respondents.In late February,the Union put on a concentrated drive to organize the mines of LeslieCounty. Toward that end, it devised the strategy of "picking off" the mines an a piecemealbasis. It chose first two ofthelargestmines in the area--the Citation mine and the New Hydenmine--for a mass picketing demonstration,and called on all union members,whether or notemployed at those particular mines to join in the picketing. The Union's plans to engage insuch picketing, and the scheduled times and places of the picketing, were given wide publicityand were generally known in the area. Picketing at the mines mentioned was conducted onFebruary 21, 22, and 23, 1952. Asher participated in the picketing at the Citation mine on the3 days stated, absenting himself from work for that purpose. Both Wooton and Turner admittedmaking trips to the citation mine to observe the picketing there in progress. Asher testifiedthat while he was on the picket line he saw Wooton,and that Wooton was then in a position tosee him. Although Wooton denied seeing Asher at the time, I do not credit his denial, and findthat he did.klExcept for an hour or two on February 21, the Respondents' mine was closeddown duringthe 3 days of the picketing. P This was not due to the picketing, which had its sites a con-siderable distance from the Respondents' mine, but to a breakdown in the Deisel engine thatfurnished the powerfor the Respondents' equipment. The Respondentsresumed theirminingoperations on Monday, February 25. Asher, however,did not report for work until Wednesday,February 27. Asher testified that on the first day of picketing he had been informed of thepower breakdown by Oscar Begley, the Respondents' mortorman. According to Asher, it wasbecause of this information that he continued to picket, although it had beenhis original inten-tion to picket for 1 day only. He says he did not report on Monday or Tuesday of thefollowingweek because, having received no word to the contrary, he believed the mine was still closeddown. The record discloses, however, that Asher made no attempt himself to determinewhether or not the mine was operating, although he could have done so without any undue efforton his part.Upon reporting for work on Wednesday, February 27, he was stopped at the mineentranceby Homer Turner, a brother of the Respondent Turner and himself a company official. Turnertold Asher he did not think the Respondents would allow Asher to work there anylonger, andinstructed him not to go in until he had seen Wooton. When Wooton arrived a few minuteslater, Asher asked whether Wooton wanted him to go to work. According to Asher'screditedtestimony, Wooton replied that he did not, stating as his reason that Asher's place in the minehad fallenin. 13Asher then asked Wooton to allow him to move the fallen rock, orelse givehim some other place to work. But Wooton refused, commenting, according to Asher'scredited testimony, "I saw you in the wrong place, and I just can't use you." 'A Asher hasnot worked for theRespondents since. Itis not disputed that Asher was discharged on February27, 1952.11Wooton's testimony, "I didn't see George Asher that I remember of," appeared to me tolack conviction and to be designed as an evasion of a direct denial Moreover, other recordevidence that will be referred to below convinces me that the Respondents were in factawareof Asher's picketing activity at the Citation mine before he was terminated.12On February 21, only 16 of the Respondents' employees had reported for work; theremaining13 were absent.13BothWooton and Homer Turner admitted that this statement was made by WootonAccording to their version, however, Wooton gave as an additional reason that Asher's placehad been filled during his absence Asher denied that anything was said to him about hisplace having been filled, and I credit his denial. Clearly it would have been contradictoryforWooton to have told Asher that his place of work was no longer in existence because ofa cave-in, and in the same breath to have told him that someone else was working in thatplace.Moreover, as will be shown below, no new coal loaders were in fact hired duringAsher's absence.14 Asked by his counsel whether he had told Asher he "saw him in the wrong crowd,"Wooton denied making that statement. Homer Wooton, who was present at the time of Wooton'sconversation, responded to a similar question by saying, "I don't believe I ever heard himsay anything like that." Though I read their testimony as a denial of Asher's testimony, I donot credit their testimony in that respect. The Respondents argue in their brief that the state-mentwas in any event meaningless because Wooton may have been referring to somethingother than the union picket line, such as, for example, to a drinking party. But Wooton did notclaim that he had seen Asher at any other wrong place, and since the record does establishthat he did see him on the picket line, it is fair to construe his remarks as carrying thatimplication. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after Asher's discharge, Roe Collins, another employee, asked the RespondentTurner why Asher had not come back to work Turner, as appears from Roe Collins' undeniedand credited testimony, replied that it was because Asher had been off a day or two and theyhad seen him on the picket line.The Respondents at the hearing made no attempt to support the reason originally givenAsher for his discharge, that his place was no longer available because it had fallen in. Evi-dence submitted by the General Counsel shows that in point of fact Asher's place had not falleFiin, and that while there had been some fall elsewhere in the mine, it had been of slight con-sequence and had been quickly cleared away. That evidence stands in the record uncontro-vetted.The Respondents did make some effort to prove that Asher's place had been filled by a re-placement hired during his absence, but their contention in that regard was completely de-stroyed by their own payroll records. Both Wooton and Turner identified Asher's allegedreplacement as an employee named Walter Black. The Respondents' records show, however,that Black was already in the Respondents' employ as a coal loader for some time prior toFebruary 21, when Asher's last absence began. What is more, the same records conclusivelyestablish that the Respondents hired no coal loaders at all during the entire period betweenFebruary 21 and 27. On February 27, the day Asher reported for work, they hired two, and inthe period immediately following they hired more. The Respondents in their brief seem tohave now abandoned the claim that Asher was denied his job because he had been replaced.Though not stated to Asher at the time of his discharge, the primary basis on which theRespondents would now defend Asher's discharge as a lawful one, is Asher's record of ab-senteeism.Wooton testified that he had been looking for a chance to get rid of Asher for amonth or two because Asher had not come to work over one-third the time, and when Ashermissed 3 days in a row, he considered the time appropriate to lay him off for that reason.Wooton did not explain why it was necessary, if he regarded Asher's prior absences as adischargeable offense, to wait until that particular time to get rid of him, nor does any pos-sible rational explanation occur to me.Asher's attendance record, it is true, was a spotty one, though not nearly as bad as Wooton,by his testimony, would have it believed. The Respondents' payroll records show that betweenOctober 23, when Asher was first employed, and February 20, the day he last worked, Asherwas absent 20 days out of the 84 working days in that period. But, so far as appears, no com-plaint had been made to Asher about his absenteeism during the entire period of his employ-ment. Though Asher's record was bad, it was not outstandingly so. The Respondents' payrollrecords show that frequent absences were cotilmon among the Respondents' employees andthat the Respondents retained in their employ other employees whose attendance records wereequally as bad, if not worse. Thus it appears that during the same period of 84 working days,Henry Holland had also been absent 20 days and Rob Holland 27 days; yet both Hollands arestill employed by the Respondents. The Respondents' counsel suggested at one point that theRespondents had a rule that made 3 consecutive days' absence a dischargeable offense. But hemade no effort to support that claim by proof, and all employee witnesses questioned on thatpoint testified without contradiction that there was no such rule. The Respondents' payrollrecords show that after the mine closed down on February 21, Cash Rice, like Asher a car-loader,was continuously absent until March 3. Yet, though Rice's absence extended over aperiod of some 6 consecutive working days while the mine was in operation, twice that ofAsher, Rice was taken back. Alice Wooton, wife of Don and the Respondents' bookkeeper,testified that the only policy the Respondents had with regard to absences was that if an em-ployee had been replaced during his absence he would not get his job when he returned, butifa place was still open for him he could have it. Alice Wooton was unable to point to anyother instance where an employee had been discharged for absenteeism before he was re-placed.In an effort to establish that the Respondents harbored no malice toward employees whoparticipated in the picketing, the Respondent Turner testified that he had seen two othercompany employees on the picket line, and that both had been permitted to return to work,nevertheless. Turner identified the two as Charlie Collins and Roe Collins. Charlie Collins,however, was not then in the Respondents' employ, having been discharged a month earlier,as found above. As for RoeCollins, theevidence clearly serves to support rather than to refutea finding of malice on the Respondents' part. Immediately before engaging in the picketing,Roe Collins was employed on an hourly rated job as a trackman. Considered one of the Re-spondents' most responsible employees, Roe Collins was also delegated certain supervisoryfunctions, being left in charge of the mine at times when other officials were away. When RoeCollins along with some others reported for work on the Monday following the picketing,Wooton disclosed a reluctance to allow Roe Collins to enter the mine. He first told Collins WOOTEN AND TURNER COAL COMPANY387that there were more men in the mine than the motorman could handle. This assertion wasquestioned by Collins who had been told by someone else that there were only four men thenin the mine. Wooton then left to check the board and, after a private discussion with Turner,returned to tell Collins, according to Collins' undenied and credited testimony, that he hadseensome men on the picket line, and if they preferred picketing to working, perhaps it wouldbe better if they remained out picketing. Without asking further leave of the Respondents, RoeCollins and the men with him simply jumped into an open car on its way Into the mine, and wentto work at their regular jobs that morning. The next day, Collins, although allowed to continueworking, was demoted from his hourly rated job as trackman to a job of loading coal on acar-rate basis. Though the Respondents admitted demoting Roe Collins on February 26, theyoffered no explanation for doing so. uWooton's comments to Roe Collins and the retailiatory action taken with regard to himsimply confirm what other evidence establishes--that the Respondents looked on employeeswho participated in the picketing as having been in "the wrong place," and were resentfulagainst them because of their participation in such union activity. On all the evidence, I amfirmly convinced that the Respondents' real motive in discharging Asher was rooted in thatresentment. and that but for it Asher would not have been discharged. Certainly the reason,all agree, given Asher, that his place had fallen in, and the additional reason the Respondentssay they gave, that he had been replaced in his job during his absence, could not have pro-vided a real basis for the Respondents' action. As found, these reasons were sham, and thefact they were asserted at all only serves further to reflect adversely upon the legitimacy ofthe Respondents' true motive, for an employer who has a proper basis for discharge has noneed to look about for a fictitious one. The ground to which the Respondents finally shiftedtheir defense--Asher's poor attendance record--alone of the three has any support in fact.But the question here is not whether the Respondents might have been justified in dischargingAsher for that reason, but whether in fact they did. All the record circumstances combinetoward the conclusion that this reason was advanced as an afterthought, and that if absenteeismalone were involved Asher would not have been discharged. Among them, to recapitulate, arethe assertion of different reasons to Asher at the time of his discharge; the absence of earlierwarningsand complaints by the Respondents and their previous inaction though the same causehad long existed; the failure to discharge others with equally had records or with longer periodsof consecutive absence; the exceptional departure in Asher's case from the Respondents'policy of taking back absentees who had not since been replaced; and, finally, the commentsmade to Asher and Roe Collins implying that Asher would not have been discharged but forhis union picketing activities. On the record as a whole I conclude and find that in dischargingAsher the Respondents discriminated against him because of his union activity on the picketline. The discharge, I further find, constituted a violation of Section 8 (a) (3) of the Act, and ofSection 8 (a) (1) as well.F.Miscellaneous interference, restraint, and coercionAs has been noted above in the section of this report entitled "Statement of the Case" thecomplaint, in addition to alleging that the Respondents violated the Act by the dischargesconsidered above, charges the Respondents with certain specified acts of independwnt inter-ference, restraint, and coercion. These specifications will now be considered.1.The allegation that the Respondents unlawfully interrogated employees as to theirmembership in the Union is found supported by Asher's uncontradicted testimony, alreadyadverted to, reflecting that Wooton while interviewing him for his job questioned him as towhether or not he belonged to the Union.2.The allegation that the Respondents advised employees thatthhey could not use union menis found supported by Charlie Collins' uncontradicted testimony that Respondent Turner toldhim in the mine on one or more occasions that he could not work union men. It is also foundsupported by Asher's testimony referred to in paragraph numbered 4, below.3.The allegation that the Respondents threatened to discharge employees because of theirmembership in the Union is found unsupported by credible evidence, except to the extent thatsuch a threat is to be inferred from Asher's discharge and from the findings made andadverted to in paragraph numbered 2, above.is While agreeing that Collins' transfer was technically a demotion, Turner argued that itactuallywas a promotion because Collins was able to, and in fact did, earn more as a coalloader on a car- rate basis than he had earned on his other job. The record shows, however,that coal loading is much more onerous and unpleasant work and requires a great deal morephysical effort to earn the money paid on the hourly rated job Collins previously held. Some-time later--the record does not show just when--Collins was retransferred to his old job. 388DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The allegation that the Respondents refused to hire prospective employees because oftheirunionmembership is found tangentally supported by the following:George Ashertestifiedwithout contradiction that,while working in the mine, he was approached on oneoccasion by Don Wooton who told him that his brother, Day Asher, had applied for a job.When George Asher stated that his brother was a very good worker,Wooton remarked that hedid not doubt it but believed Day Asher belonged to the"wrong gang,"and had been signingup men for the Union. Wooten added in that connection that he could not hire a man like that.Day Asher was not hired. While Iconsider the evidence with regard to Day Asher insufficientlydevelopedon this record to support a finding that he was discriminatorily denied employ-ment--even assuming such a finding could otherwise be made in the absenceof a specificallegation to that effect in the complaint--I think George Asher's credited testimony sufficientlywarrants a finding that Wooton by his remarks to George Asher was in effect warning GeorgeAsher that union men were not wanted in the mine.On the basis of the allegations found supported,I find that the Respondents violated Section8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents as set forth in section III,above, to the extent they havebeen found to constitute unfair labor practices, occurring in connection with the operationsof the Respondents described in section I, above, have a close,intimate,and substantialrelation to trade, traffic,and commerce among the several States, and rend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce-V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,I shallrecommend that they be ordered to cease and desist therefrom and take certain affirmativeaction in order to effectuatethe policies of the Act.Having found that the Respondents discriminated with regard to the hire and tenure of em-ployment of George Asher, I shall recommend that Respondents offer to George Asher im-mediate and fun reinstatement to his former or a substantially equivalent position 16 withoutprejudice to his seniority or other rights and privileges and make him whole for any loss ofpay suffered by him as a result of the discrimination, by payment to him of a sum of moneyequal to the amount he would have earned from February 27, 1952, the date of his discrimina-tory discharge,to the date oftheofferof reinstatement less his net earnings17 to be computedon a quarterly basis in the manner established by the Board in F. W. Woolworth Company,90 NLRB 289, 291-294. Earnings in one particular quarter shall have no effect upon the back-pay liability for any other such period. It willalsobe recommended that the Respondentsmake available to the Board,upon request,payroll and other records to facilitate the check-ing of back pay due.As the unfair labor practices committed by the Respondents were of a character strikingat the roots of employee rights safeguarded by the Act; and disclose a propensity on the partof the Respondents to continue, although not necessarily by the same means, to defeat self-organization of its employees,itwill also be recommended that the Respondents cease anddesist from infringing in any manner upon the employee rights guaranteed in Section 7 of theAct.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employment of George Asher,thereby discouraging membership in labor organizations,the Respondents have engaged inand are engaging in unfair labor practices within the meaning of Section 8 (a) (3) of the Act.2.By interfering with,restraining,and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act,the Respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.16 The Chase National Bank of the City of New York. San Juan, Puerto Rico, Branch, 65NLRB 827.IT Crossett Lumber Company,8 NLRB 440, 447-498; Republic Steel Corporation v. N L. R. B..311 U S. 7. WOOTEN ANDTURNER COAL COMPANY3893.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section2 (6) and (7) of the Act.4.TheRespondents have not engaged in unfair labor practices as alleged in the complaintby reason of their dischargeof ArthurSizemore,Richard Sizemore,Ebert Sizemore, PearlGibson, Kelly Gibson, Rufus Jones, Clay Gibson, Woodrow Gibson, and CharlieCollins and bytheir refusal to reemployClay Gibson.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOTdiscourage membership in any labor organization by discriminatorilydischarging employees or denying them reinstatement or reemployment,or by dis-criminating in any other manner in regard to their hire or tenure of employment or anyterm or condition of employment.WE WILL NOT dischargeemployees for engaging in protected concertedactivity,interrogate employees or job applicants about their membership In any labor organiza-tion, advise employees that we willnot hire or retain in our employ members of any labororganization,or in any other manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations, to joinor assist any labor organization,to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain from any or all ofsuch activities,except to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition of employment, as au-thorized in Section 8 (a) (3) of the Act.WE WILL offerGeorge Asher immediate and full reinstatement to his former orsubstantially similar position without prejudice to his seniority and other rights andprivileges and make him whole for any loss of pay suffered as a result of the discrimi-nation against him.All our employees are free to become, remain,or refrain from becoming or remainingmembers of any labor organization,except as that right may be affected by an agreementrequiringmembership in a labor organization as a condition of employment,as authorizedin Section 8(a) (3) of the Act. We will not discriminate in regard to the hire or tenure ofemployment or any term or condition of employment against any employee because ofmembership in or activity on behalf of any labor organization.WOOTON AND TURNER COAL COMPANY,Employer.Dated .................By ... « .................................................... « .............................(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.